DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/316,554 and is in response to Applicant Arguments/Remarks filed 06/16/2021.
Claims 1-20 are previously pending, of those claims, claim 1 has been amended, and claims 14-20 are withdrawn from consideration as being drawn to non-elected subject matter.  All amendments have been entered.  Claims 1-13 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1).
With respect to claims 1 and 6.  KANADA teaches a cathode active material and method of making the same (abstract).  The lithium nickel containing composite oxide has a composition of Li1+uNixCoyAlzO2 (paragraph 0042).  The manufacturing method includes a manufacturing method that includes preparing a Li1.03Ni0.82Co0.15Al0.03O2 (paragraph 0111).  There is a washing process where the calcined particles are washed and dried to form calcined particles of Li0.97Ni0.82Co0.15Al0.03O2 (paragraphs 0017-0118).  A second calcination step is then performed, with a rising temperature from room temperature 25 degrees C to 750 degrees at the rate of temperature rise of 1000 degrees/h, and retaining at 750 degrees C for 5 hours, and then by dropping temperature at the rate of temperature drop of 200 degrees C/h, to form the lithium nickel cobalt aluminum composite oxide (paragraph 0120).  
KANADA teaches the rate of temperature rise from room temperature to the calcination temperature is within a range of 30 degrees C/h to 1500 degrees C/h, preferably 60 degrees C/h to 1000 degrees C/h (paragraph 0103).  If the rate of temperature rise is too high, heat distribution of the sample tends to be ununiform and the crystallinity will vary (paragraph 0103).  If the rate is too low then productivity issues arise (paragraph 0103).  
KANADA does not explicitly teach where an amount of time spent in the elevating the temperature is 20-30% of a total time of the high temperature heat treatment.  
NAKAYAMA teaches a cathode active material and method of making such, where the active material is a lithium nickel metal oxide (abstract).  The method for making the active material includes a mixing step, a washing, and a heat treatment step (paragraph 0014).  The rate of temperature rise during heat treatment is preferably 2 degrees C/min to 10 degrees C/min, and more preferably 4-6 degrees C/min (paragraph 0044).  By regulating the rate of temperature rise during heat treatment to such a range, it is possible to suppress the occurrence of oxyhydrides due to the reaction between remaining moisture, and the surface of the lithium nickel composite oxide, so it becomes possible to prevent a decrease in the electrical conductivity of the obtained lithium nickel composite oxide (paragraph 0044).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the rate of temperature rise of 4-6 degrees C/min as taught by NAKAYAMA for the method of manufacturing the active material of KANADA, as this is a substitution of one known prior art for another in order to achieve predictable results.  In the present case KANADA teaches the rate of temperature rise being preferably 60 degrees C/h to 1000 degrees C/h (paragraph 0103) which is taken to be 1 degrees C/min to 16.67 degrees C/min.  NAKAYAMA then teaches a narrower range within that broad range as taught by KANADA, specifically the range of 4-6 degrees C/min (paragraph 0044).  NAKAYAMA then further teaches the benefits to this more narrow range are to suppress the occurrence of oxyhydrides, and in turn to prevent a decrease 
In Example 1 of KANADA, the rate of temperature rise was 1000 degrees C/h (paragraph 0120).  This value here is being substituted as noted above with the rate of 4-6 degrees C/min.  A value of 4 degrees C/min from 25 degrees C to 750 degrees C will amount to a temperature rise of 181.25 minutes, or about 3.02 hours.  A value of 6 degrees C/min from 25 degrees C to 750 degrees C will amount to a temperature rise of 120.8 minutes, or about 2.01 hours.  KANADA then teaches retaining at 750 degrees C for 5 hours, and then dropping the temperature at the rate of 200 degrees C/h (paragraph 0120).  The dropping from 750 degrees C back down to room temperature 25 degrees C then is taken to take about 3.625 hours.  Therefore, at a temperature rise of 4 degrees C/min takes 3.02 hours, maintaining at 750 degrees C for 5 hours, and then dropping the temperature down for 3.625 hours.  This is a total length of time of 11.645 hours, and the temperature rise then is about 26% of a total time of the heat treatment step.  Similarly a rate of 6 degrees C/min would result, a total time of 10.635, where the temperature rise is about 18.9% of a total time of the heat treatment step.  Therefore the combination of KANADA and NAKAYAMA teaches an overlapping range with the claimed amount of 20-30% of a total time of the high temperature heat treatment.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,
With respect to claim 2.  KANADA teaches the maintaining step at 750 degrees C for 5 hours.  Using the data above, that equates to a range of 43%-47% of the total time of the high temperature heat treatment.  
With respect to claim 3.  KANADA teaches the cooling step, as calculated above, is 3.625 hours.  Using the data above, that equates to a range of 31%-34%.  This is taken to be slightly outside the claimed range of 20-30%.  However, KANADA teaches that the rate of temperature drop is within the preferable range of 60-500 degrees C/h (paragraph 0103) and controlling the rate of the temperature drop is known to form uniform crystallinity (KANADA paragraph 0103).  Therefore adjusting the rate of the temperature drop may be achieved as a matter of routine optimization.  In the alternaitve, it is noted that the range of 31%-34% is taken to be close to the claimed range, and specifically the embodiment when the 4 degrees C/min temperature rise is used, giving a cooling percentage of 31% is close to the claimed range.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
With respect to claim 4.  KANADA as modified by NAKAYAMA above teaches a total time of between 10.635 h to 11.645 h.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the alternative, as noted above, KANADA teaches adjusting the rate of temperature rise and drop, in order to control the crystallinity of the lithium nickel containing composite oxide (paragraph 0103).  
With respect to claim 5.  KANADA teaches the maintaining the elevated temperature at a temperature of 750 degrees C (Table 1 and paragraph 0120).  
With respect to claim 11.  KANADA teaches the obtained particles are Li1.03Ni0.82Co0.15Al0.03O2 (paragraph 0111).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of WU (US 2006/0171876 A1).
Claim 7 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  KANADA teaches the temperature drop at a preferable range of 60 -500 degrees C/h (paragraph 0103).  However, KANADA does not explicitly teach that this is natural cooling.  
WU teaches a method for preparing a cathode material (paragraph 0004).  The method includes at least a heat treatment step (paragraph 0005).  The method includes an increasing the temperature at a rate of 1 degree C/ min to a temperature of 750 degrees C (paragraph 0012) and holding that temperature for 8 hours (paragraph 0012).  After it has been maintained at the temperature, the heating source is turned off, and the precursor is cooled to obtain the powder (paragraph 0012).  This turning off the heat source and allowing it to cool is taken to be the claimed natural cooling.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the natural cooling of WU for the method of preparing the active .  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of MITSUMOTO (US 2017/0288215 A1).
Claim 8 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  KANADA teaches that the second calcination process is performed under an oxygen atmosphere (paragraph 0120) but does not specifically recite the partial pressure of oxygen.  
MITSUMOTO teaches a positive electrode active material and a method of making (abstract).  There is included a heat treatment step after the washing (paragraph 0163).  To more fully enhance the effect of the heat treatment, the atmosphere is an oxygen containing atmosphere (paragraph 0167).  Most preferably 80-100% oxygen (paragraph 0167).  In one specific example the heat treatment is in an oxygen atmosphere with an oxygen concentration of 94% (paragraph 0227).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to perform the second calcination step of KANADA and NAKAYAMA in the oxygen atmosphere of MITSUMOTO, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as KANADA teaches a oxygen atmosphere, and then MITSUMOTO teaches that such atmospheres are preferably in an oxygen concentration of 80-100%.  
Claims 9 and 10 are dependent upon claim 1 which are rejected above in view of KANADA and NAKAYAMA.  However, KANADA does not explicitly teach the rinsing is performed at an amount of 50-100 parts by weight of water based on 100 parts by weight of the lithium transition metal oxide, or that the water has a temperature of 10 to 30 degrees C.  
The rejection in view of MITSUMOTO from above is further repeated here.  MITSUMOTO then teaches a water washing step, such water may be deionized water (paragraph 0159).  The water is more preferably 30 degrees C or lower, with a lower limit of 5 degrees C (paragraph 0161) one example being 25 degrees C (paragraph 0193).  If the temperature is too high, then lithium ions dissolve out (paragraph 0161).  The amount of water brought into contact with the lithium metal composite oxide is regulated such that the mass ratio is 10-70% by weight (paragraph 0162).  The amount of 70% by weight or lower, the washing effect can be attained (paragraph 0162).  This is taken to be an overlapping range with the claimed invention of 50-100 parts by weight.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the water and amount in the water washing step of KANADA with that of MITSUMOTO as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of WU (US 2016/0260965 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  KANADA teaches a precursor material for the eventually obtained lithium nickel containing composite oxide (paragraph 0070).  The precursor then may include at least a nickel containing composite hydroxide (paragraph 0070).  During the manufacturing there is the mixing, and then a first calcination process at a temperature of 800-1000 degrees C (paragraph 0064-0065) more preferably 830-900 degrees C (paragraph 0089), this first calcination process is taken to be analogous to the claimed firing the mixture.  However, KANADA does not explicitly teach the precursor is represented by Formula 2.  
WU teaches a process for forming a coated cathode active material including the step of preparing a precursors (abstract).  The precursor may be a metal hydroxide (paragraph 0008).  In one example the precursor may include Ni0.8Co0.15(OH)1.9-Al0.05(OH)0.15 (paragraph 0124) and Ni0.8Co0.1Mn0.1(OH)2 (paragraph 0126).  
At the time the invention was filed, one having ordinary skill in the art would have been motivated to use the hydroxide precursor as taught by WU for the formation of the composite oxide of KANADA as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as KANADA teaches that hydroxide precursors may be used, and then WU teaches known formulation for such precursors.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANADA (US 2018/0309124 A1) in view of NAKAYAMA (US 2016/0118656 A1) as applied to claim 1 above, and further in view of KARTHIKEYAN (US 2011/0076556 A1).
Claim 13 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of KANADA and NAKAYAMA.  However, neither KANADA nor NAKAYAMA explicitly teaches mixing the heat treated lithium transition metal oxide with one of the selected elements to form a mixture and heat treating at the claimed temperature to form a coating layer.  
KARTHIKEYAN teaches positive electrode active materials formed with metal oxide coatings (abstract).  Such a coating have high specific capacity and high discharge rates (abstract).  The inert metal oxide coatings can provide improved performance (paragraph 0073).  The metal coatings may include aluminum oxide and boron oxide as examples (paragraph 0077).  For the aluminum oxide coating phases between 500-800 degrees C, the different phases at different temperatures may provide improved stability against interactions or side reactions to the lithium metal oxide material (paragraph 0079).  The coating is formed using aluminum hydroxide precipitation reaction followed by calcination (paragraph 0104).  In one example the temperature for the calcination was 400 or 500 degrees C (paragraph 0116).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the aluminum oxide coating of KARTHIKEYAN for the active material of KANADA and NAKAYAMA, as KARTHIKEYAN teaches that the coating layers have the benefit of providing high specific capacity and discharge rates (abstract).  

Response to Arguments
Applicant’s arguments, see page 6 of Applicant Arguments/Remarks, filed 06/16/2021, with respect to the 35 U.S.C. 112 rejection of claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claims 1-13 has been withdrawn. 
Applicant has amended the claim to overcome the rejection.

Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
On pages 6-10 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 1-6 and 11 in view of KANADA and NAKAYAMA.  
On pages 8-9 of Applicant Arguments/Remarks, Applicant argues that there is no motivation to combine, and that improper hindsight was used.  On page 8 of Applicant Arguments/Remarks Applicant argues that none of the prior art of record recognize the problem of defect being caused on the surface by a cleaning.  To support this argument, on page 9 Applicant cites the MPEP 2143, and specifically the case of In re Omeprazole Patent Litigation, 536 F.3d 1361, 87 USPQ2d 1865 (Fed. Cir. 2008).  However, the Examiner notes that the fact pattern in In re Omeprazole do not match the present case.  Specifically the rejection in view of KANADA and NAKAYAMA relies on a substitution of known prior art elements.  In contrast In re Omeprazole is specific to combining prior art elements.  Specifically the MPEP recites “The case of In re Omeprazole Patent Litigation, 536 F.3d 1361, 87 USPQ2d 1865 (Fed. Cir. 2008), is one in which the claims n the context of an argument to combine prior art elements.”  Emphasis added.  The MPEP further recites “Office personnel should note that in this case the modification of the prior art that had been presented as an argument for obviousness was an extra process step that added an additional component to a known, successfully marketed formulation. The proposed modification thus amounted to extra work and greater expense for no apparent reason. This is not the same as combining known prior art elements A and B when each would have been expected to contribute its own known properties to the final product. In the Omeprazole case, in view of the expectations of those of ordinary skill in the art, adding the subcoating would not have been expected to confer any particular desirable property on the final product. Rather, the final product obtained according to the proposed modifications would merely have been expected to have the same functional properties as the prior art product.”  Emphasis added.  Therefore the argument in view of In re Omeprazole is not taken to be applicant to the present rejection which instead relies on a substitution of prior art elements and not a combination of prior art elements.  
On pages 9-10 of Applicant Arguments/Remarks Applicant argues unexpected results.  On page 10 Applicant compared Examples 1 and 2 with Comparative Examples 1-6.  On page 10 Applicant concludes that such data shows the criticality of the claimed range of “an amount of time spent in the elevating the temperature step is 20 to 30% of a total time of the high temperature heat treatment.”  This argument is not persuasive, as the data shown and argued is not commensurate in scope with the claimed range.  See MPEP 716.02(d) which recites in part “Whether the unexpected In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”  In the present case Examples 1 and 2 merely cover the range of 27%-28% compared to the claimed range of 20-30%.  Therefore Applicant’s arguments of unexpected results are not persuasive for at least the reason that the showing of unexpected results is not shown to occur over the entire claimed range.  
Further with respect to the argument of hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition on page 8 of Applicant Arguments/Remarks, Applicant argues that none of the prior art record recognize the problem of defects being caused on the surface by such a cleaning.  However paragraph [0046] of the specification as originally filed, and as cited by the Applicant on page 8 of Applicant Arguments/Remarks, recites “The maintaining section may be 40 to 50% of the total5 high-temperature heat treatment time. The cooling section may be 20 to 30% of the total high-temperature heat treatment ratio of the temperature elevating section, the maintaining section, and the cooling section satisfies the above range, residual water is removed, remaining lithium by-10 products are additionally removed, and recrystallization is effectively performed, thereby significantly improving the stability.”  Therefore there is no indication that the problem solved is limited to just the ratio of the temperature elevating section, and instead also relates to the maintaining and cooling section as well. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722